DETAILED ACTION
Status of the Application
This action follows Applicant's response to am Examiner’s interview subsequent to a reversal from PTAB.  Applicant has chosen to embrace allowable subject matter identified in a dependent claim.
Claims 1-12 are present for examination at this time.
Applicants Information Disclosure Statement received 3/25/2021 has been received and made of record in the file.  The listed patent, after review, did not change the determination of patentability.

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Bernard Tomsa on March 10, 2021
Examiner called Mr. Tomsa to discuss the reversal of the 35 USC 102 rejection. Examiner stated that after reviewing the claims with other primary examiners and his supervisor that while a new 35 USC 102 rejection would not be written, the missing element as indicated from PTAB's reversal was such that a 35 USC rejection could be written with a number of documents that could disclose the mising element and render the claim obvious when combined with the reference of record for claim 1.
Examiner stated that he believed that any number of references related to soft handover would cover the missing element as a key feature of a soft handover is connecting to the new target access point before breaking the connection with the source access point.
Examiner stated that he believed that if the subject matter of Claim 20 was moved into Claim 1 (with appropriate modifications to move the claim from a method into a system claim that the application would be in condition for allowance. Mr, Tomsa stated he would need several days to confer with the client. On 3/15/2021 Examiner contacted Mr. Toimsa and received authorization for such an amendment. Examiner also informed Mr. Tomsa that since the non-elected claims were non-elected without traverse, that said claims (13-20) would be cancelled in the Notice of Allowability. .

The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A system comprising:
a processor configured to:
detect a presence of a wireless network access point usable for vehicular communication;
connect to the wireless access point; and
report connection information relating to the connected access point to an entity capable of establishing direct cellular connection with a vehicle, identifying the connected access point as an alternative communication method when cellular communication is unavailableand responsive to a determination that a cellular signal provided to a telematics control unit has fallen below a predetermined usable threshold, searching, using a vehicle computer, for a usable dedicated short range communication (DSRC) access point in communicable proximity to a vehicle and reporting connection information for the DSRC access point to a remote entity along with instructions to utilize the DSRC access point for vehicle communication.
Claims 13-20 (Cancelled)



                                                       Allowable Subject Matter
Claims 1-12 are allowed.

             The closest prior art of record “Cellular Offloading Systems for Vehicles Approaching Access Points” by Scheim, US2014/0274069 (“Scheim"),  “Communication Control Device, Communication Control Method, And Terminal Device” by Yoshizawa US2016/0183152 (“Yoshizawa”), “Proactive Transfer Of Network Services Data Using Network Map Data” by Harber 20160112864 (“Harber”), “Site Based Media Storage in a Wireless Communication Network" by Klein et al., US8,248,931B2 (“Klein”),  “Economical Motor Vehicle Operation During a Parked Phase", by Dalke, “Systems, Methods And Applications For Using And Enhancing Vehicle To Vehicle Communications, Including Synergies And Interoperation With Satellite Radio” 20170032402 by2010 Patsiokas, and “Method For Performing Proactive Wireless Communication Handoffs Using A Mobile Client's Route Information” 2010/0254346 by Jain, fails to anticipate or render obvious the claimed subject matter. While the Scheim reference contains all the limitations of claim 1 with the exception of “the connected access point” (PTAB found that the claim inherently required that there have been a connection to the access point” and numerous other references listed above disclose the concept of connecting to an access point prior to handing over to it (the “make before you break” well known adage of soft handover) and the DSRC limitations were taught in the art, combining the DSRC limitations along with the soft handover aspects for a dedicated vehicular system (the telematics) were found to be outside the prior art.
No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642